DETAILED CORRESPONDENCE
This Office action is in response to the application filed 05/15/2019, with claims 1-20 pending.	

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 05/15/2019 complies with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 9 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claims 2, 9 and 16 recite the limitation of “comparing the obtained POI information associated with the POI for extracting the relevant POI information”.  However, this limitation is mathematically incomplete because a comparison at least requires two parts. Yet, this limitation only presents one part of the comparison. In other words, “comparing the obtained POI information associated with the POI” WITH “for extracting the relevant POI information” is incomplete and unclear. Appropriate correction is required.
Therefore, for the purpose of compact prosecution the claims are rejected below as best understood by the Examiner in view of the above 35 USC § 112 rejection.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 8-13, 15-17 and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Petersen et al., US 2010/0198814, here in after “Petersen”.

A method for generating history information associated with a point of interest (POI), the method comprising: 
obtaining POI information associated with the POI (see at least paragraphs [0356]—“…the POI request processing function 350 of the MAP server 12 obtains a list of PO Is for the POI request (step 4304)” and [0146]-[0147], FIG. 65 and FIG. 67); 
extracting relevant POI information from the obtained POI information based on relevance of the POI information with history of the POI (see at least paragraphs [0357]—“the list of POIs is filtered by the POI filtering function 352 of the MAP server 12 based on crowd data that is relevant to the list of POIs (step 4306)” and [0151]-[0153]); and 
generating history information associated with the POI in real-time on a user interface from the extracted relevant POI information (see at least paragraph [0255]—“The historical tab 262 enables the subscriber 24 to view historical data for a POI or an AO I in a time context and/or a geographic context in the manner described above”, [0256], [0153]).

Claim 2. The method of claim 1, further comprising: 
generating a comparison view of the obtained POI information associated with the POI (see at least paragraphs [0180] and [0393]); and 
comparing the obtained POI information associated with the POI for extracting the relevant POI information (This limitation is mathematical incomplete because a comparison requires at least two parts; however, this comparison only claims one part.)

The method of claim 1, further comprising: 
indexing the extracted relevant POI information using a unique address identifier (see at least paragraph [0003], here the term filtering is equivalent to the claimed term of indexing); and 
storing the indexed POI information in a map database (see at least the following citations: [0158], [0356] FIG. 65 and FIG. 67).

Claim 4. The method of claim 1, wherein the POI information comprises at least one of a name, a location, hours of operation, descriptive information, contact information, reviews of a POI, articles, navigation directions, distances, and travel times to the POI (see at least paragraphs: [0134], [0143] and [0355]).

Claim 5. The method of claim 1, wherein the POI information is obtained from at least one of mapping and geographic information systems, a local lister database, third party websites, external imageries, and map data layers of the POI (see at least [0354],  FIG. 2, FIG. 65, and FIG. 67).

Claim 6. The method of claim 1, wherein the history information comprises information indicating change in the POI information over a duration of time (see at least paragraph [0350]).

Claim 8. A system for generating history information associated with a point of interest (POI), the system comprising: 
at least one memory configured to store computer program code instructions; and at least one processor configured to execute the computer program code instructions to (see at least paragraph [0392], [0396]-[0398]): 
obtain POI information associated with the POI (see at least paragraphs [0356]—“…the POI request processing function 350 of the MAP server 12 obtains a list of POIs for the POI request (step 4304)” and [0146]-[0147], FIG. 65 and FIG. 67); 
extract relevant POI information from the obtained POI information based on relevance of the POI information with history of the POI (see at least paragraphs [0357]—“the list of POIs is filtered by the POI filtering function 352 of the MAP server 12 based on crowd data that is relevant to the list of POIs (step 4306)” and [0151]-[0153]); and 
generate history information associated with the POI in real-time on a user interface from the extracted relevant POI information (see at least paragraph [0255]—“The historical tab 262 enables the subscriber 24 to view historical data for a POI or an AO I in a time context and/or a geographic context in the manner described above”, [0256], [0153]).

Claim 9. The system of claim 8, wherein the at least one processor is further configured to: 
generate a comparison view of the obtained POI information associated with the POI (see at least paragraphs [0180] and [0393]); and 
compare the obtained POI information associated with the POI for extracting relevant POI information (This limitation is mathematical incomplete because a comparison requires at least two parts; however, this comparison only claims one part.).

Claim 10. The system of claim 8, wherein the at least one processor is further configured to: 
index the extracted POI information using a unique address identifier (see at least paragraph [0003], here the term filtering is equivalent to the claimed term of indexing); and 
store the indexed POI information in a map database (see at least the following citations: [0158], [0356] FIG. 65 and FIG. 67).

Claim 11. The system of claim 8, wherein the POI information comprises at least one of a name, a location, hours of operation, descriptive information, contact information, reviews of POI, articles, navigation directions, distances, and travel times to the POI (see at least paragraphs: [0134], [0143] and [0355]).

Claim 12. The system of claim 8, wherein the POI information is obtained from at least one of mapping and geographic information systems, a local lister database, third party websites, external imageries, or map data layers of the POI (see at least [0354],  FIG. 2, FIG. 65, and FIG. 67).



Claim 15. A non-transitory computer-readable storage medium having stored thereon, computer- executable program code instructions, which when executed by a computer, cause the computer to perform operations for generating history information associated with a point of interest (POI), the operations (see at least paragraph [0392], [0396]-[0398]), comprising: 
obtaining POI information associated with the POI (see at least paragraphs [0356]—“…the POI request processing function 350 of the MAP server 12 obtains a list of PO Is for the POI request (step 4304)” and [0146]-[0147], FIG. 65 and FIG. 67); 
extracting relevant POI information from the obtained POI information based on relevance of the POI information with history of the POI (see at least paragraphs [0357]—“the list of POIs is filtered by the POI filtering function 352 of the MAP server 12 based on crowd data that is relevant to the list of POIs (step 4306)” and [0151]-[0153]); and 
generating history information associated with the POI in real-time on a user interface from the extracted relevant POI information (see at least paragraph [0255]—“The historical tab 262 enables the subscriber 24 to view historical data for a POI or an AO I in a time context and/or a geographic context in the manner described above”, [0256], [0153]).


generating a comparison view of the obtained POI information associated with the POI (see at least paragraphs [0180] and [0393]); and 
comparing the obtained POI information associated with the POI for extracting relevant POI information (This limitation is mathematical incomplete because a comparison requires at least two parts; however, this comparison only claims one part.).

Claim 17. The non-transitory computer-readable storage medium of claim 15, wherein the operations further comprise: 
indexing the extracted POI information using a unique address identifier (see at least paragraph [0003], here the term filtering is equivalent to the claimed term of indexing); and
storing the indexed POI information in a map database (see at least the following citations: [0158], [0356] FIG. 65 and FIG. 67).

Claim 19. The non-transitory computer-readable storage medium of claim 15, wherein the POI information comprises at least one of a name, a location, hours of operation, descriptive information, contact information, reviews of POI, articles, navigation directions, distances, and travel times to the POI (see at least paragraphs: [0134], [0143] and [0355]).
.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7, 14 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Petersen in view of Mokhnatkina, US 2020/0041289.

Claim 7. The method of claim 1, further comprising: 
receiving on the user interface, an input from a user, wherein the input corresponds to selection of the POI information (Petersen see at least paragraphs [0179]); and 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the navigation routing method of Mokhnatkina with the invention of Petersen because such modification would provide


Claims 14 is the system that performs the method of claim 7; therefore, claim 14 is rejected on the same rationale as claim 7 above. Petersen teaches system 10 in at least figures 65 and 67.

Claim 18 is the non-transitory computer-readable storage medium that stores the method of claim 7; therefore, claim 18 is rejected on the same rationale as claim 7 above. Petersen teaches storage in at least paragraph [0392], [0396]-[0398]. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANA D THOMAS whose telephone number is (571)272-8549.  The examiner can normally be reached on Monday - Friday 8 - 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Black can be reached on 571-272-6956.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

 
/ANA D THOMAS/Examiner, Art Unit 3661                                                                                                                                                                                                        
/THOMAS G BLACK/Supervisory Patent Examiner, Art Unit 3661